Order providing for the foreclosure of the mortgage affirmed. Although the instrument upon which defendants-appellants rely to support their claim of an equitable lien upon the property in question is not void, that lien is subordinate to respondent’s purchase-money mortgage. They will be entitled, after satisfaction of respondent’s lien, to participate in any proceedings for the distribution of surplus moneys.
Concur: Chief Judge Desmoxd and Judges Fum, Yah Yoorhis, Burke, Soileppi, Bergaw and KeatiNG.